I concur in the majority opinion. However, State ex rel. Lylev. Superior Court, 3 Wash. 2d 702, 102 P.2d 246; State exrel. Goodnow v. O'Phelan, ante p. 146, 106 P.2d 1073; Stateex rel. Philips v. Hall, ante p. 531, 108 P.2d 339; *Page 620 State ex rel. Seattle v. Superior Court, ante p. 540,108 P.2d 342, the case at bar, and other cases of like character in which we denied, without opinion, petition for a writ of mandate requiring trial court to dismiss an action for want of prosecution, accentuate the necessity for enactment of a statute or amendment of present rule (Rem. Rev. Stat. (Sup.), § 308-3, Rules of Practice III) making it mandatory that any action shall be dismissed by the court on motion of defendant, after due notice to plaintiff, if such action has not been brought to trial within eighteen months from the filing thereof unless the parties have stipulated in writing for an extension.